ORDER *
In light of the Government’s response that the Butte and Booth Fire Salvage Timber Sales contracts have been can-celled and that logging operations in the relevant areas have ceased permanently, it appears that the need for a preliminary injunction to enjoin implementation of the B & B Project has been rendered moot. We therefore vacate the injunction pending appeal. We also vacate the district court’s denial of Plaintiffs’ motion for a preliminary injunction and remand the case to district court to determine whether, in fact, the need for a preliminary injunction is moot. If the issue is not moot, the district court is to determine whether, under Oregon Natural Resources Council Fund v. Brong, 492 F.3d 1120 (9th Cir.2007), and Lands Council v. McNair, 494 F.3d 771 (9th Cir.2007), Plaintiffs are entitled to preliminary injunctive relief.
*385The parties shall bear their own costs on appeal.
VACATED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Cir. R. 36-3.